70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Glenda SIMO, Plaintiff, Appellant,v.HOME HEALTH AND HOSPICE CARE, Defendant, Appellee.
No. 95-1771.
United States Court of Appeals, First Circuit.
Nov. 14, 1995.

William E. Aivalikles on brief for appellant.
Martha V. Gordon and Nelson, Kinder, Mosseau & Gordon, P.C., on brief for appellee.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the parties' motion papers and briefs and grant the appellee's motion for summary affirmance for the reasons stated in the district court's Order, dated June 30, 1995.  See Local Rule 27.1.